Citation Nr: 1505163	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  11-26 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss prior to June 20, 2011, and in excess of 30 percent since. 


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss and assigned a 10 percent disability rating, effective March 30, 2009.  Additionally, in a September 2011 rating decision, the RO increased the Veteran's disability rating for bilateral hearing loss to 30 percent, effective June 20, 2011.  As this increase rating was assigned during the appeals period, the issue of entitlement to an earlier effective date for the grant of a 30 percent disability rating for bilateral hearing loss will be recharacterized as entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss prior to June 20, 2011, and in excess of 30 percent since, as reflected above.

The Veteran requested a hearing at his local RO on the September 2011 Substantive Appeal and a Videoconference hearing on the May 2012 Substantive Appeals.  In June 2012, the Veteran clarified that he would like to be afforded a videoconference hearing, which was scheduled for July 8, 2014.  The Veteran ultimately failed to appear for this hearing, and provided no explanation for his failure to appear.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014). 

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  

Lastly, the Board notes that in a June 2014 statement, the Veteran noted his desire to make a claim for aid and assistance, as he required the assistance of another person in his daily activities.  As the AOJ has not yet adjudicated the issue of entitlement to aid and assistance, it is referred back to the Agency of Original Jurisdiction (AOJ) for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

A review of the record discloses further development is needed with respect to the Veteran's claim of entitlement to an increased disability rating for bilateral hearing loss.

The Veteran contends that his bilateral hearing loss is worse than the disability ratings assigned.  The Veteran was last given a VA examination in June 2011 in order to establish the severity of his service-connected  bilateral hearing loss.  In the September 2011 Substantive Appeal, the Veteran reported that his hearing loss caused him substantial problems in his personal and professional life.  Additionally, in the January 2015 informal hearing presentation, the Veteran's representative requested that the Veteran be afforded a new VA examination, as his last examination was three years ago and the Veteran's condition had worsened.  

In this particular case, the June 2011 VA examination is too remote in time to address the current severity of the Veteran's service-connected bilateral hearing loss.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Board finds that a remand is also necessary to obtain any outstanding VA treatment records with respect to the Veteran's bilateral hearing loss claim.  The record reflects that the Veteran was treated by the VA for his claimed condition in March 2009.  It is unclear to the Board if the Veteran continued to receive treatment for his hearing loss disability after that time.  As these treatment records dated after March 2009 may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1) The AMC should obtain all outstanding VA treatment records dated from March 2009 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of his bilateral hearing loss.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.

The examiner should discuss the current severity of the Veteran's bilateral hearing loss, with particularity to the criteria for the diagnostic code (DC 6100).  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability in the report.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4) After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.






			                                (CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




